                                                                                                                        Case 4:19-cv-01167-JST Document 63 Filed 02/02/21 Page 1 of 2


                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             David J. Steele - SBN 209797
                                                                                                         2   david.steele@tuckerellis.com
                                                                                                             Howard A. Kroll - SBN 100981
                                                                                                         3   howard.kroll@tuckerellis.com
                                                                                                             Steven E. Lauridsen - SBN 246364
                                                                                                         4   steven.lauridsen@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         5   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                         6   Telephone:         213.430.3400
                                                                                                             Facsimile:         213.430.3409
                                                                                                         7
                                                                                                             Attorneys for Plaintiffs,
                                                                                                         8   Facebook, Inc. and Instagram, LLC

                                                                                                         9                                UNITED STATES DISTRICT COURT
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                             NORTHERN DISTRICT OF CALIFORNIA
                                                                                                        11
                                                                                                             FACEBOOK, INC., a Delaware corporation and     Case No. 4:19-cv-1167-JST
                                                                                                        12   INSTAGRAM, LLC, a Delaware limited liability
                                                                                                             company,                                       PLAINTIFFS’ REQUEST FOR ENTRY OF
                                                                                                        13                                                  DEFAULT AS TO DEFENDANT 9 XIU
TUCKER ELLIS LLP




                                                                                                                                 Plaintiffs,                NETWORK (SHENZHEN) TECHNOLOGY
                                                                                                        14                                                  CO., LTD.
                                                                                                                   v.
                                                                                                        15
                                                                                                             9 XIU NETWORK (SHENZHEN) TECHNOLOGY Hon. Jon S. Tigar
                                                                                                        16   CO., LTD. a/k/a JIUXIU NETWORK
                                                                                                             (SHENZHEN) TECHNOLOGY CO., LTD.;
                                                                                                        17   9 XIU FEISHU SCIENCE AND TECHNOLOGY
                                                                                                             COMPANY LTD.;
                                                                                                        18   9 XIUFEI BOOK TECHNOLOGY CO., LTD.;
                                                                                                        19   HOME NETWORK (FUJIAN) TECHNOLOGY
                                                                                                             CO., LTD.;
                                                                                                        20   WEI GAO a/k/a GAO WEI;
                                                                                                             ZHAOCHUN LIU a/k/a/ LIU ZHAOCHUN; and
                                                                                                        21   ZHAOPING LIU a/k/a LIU ZHAOPING,
                                                                                                        22                       Defendants.
                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27
                                                                                                        28

                                                                                                                                                                          REQUEST FOR ENTRY OF DEFAULT
                                                                                                                                                                                   Case No. 4:19-cv-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 63 Filed 02/02/21 Page 2 of 2


                                                                                                         1          TO THE CLERK OF THE COURT:

                                                                                                         2          Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiffs hereby request that the

                                                                                                         3   Clerk enter default against Defendant 9 Xiu Network (Shenzhen) Technology Co., Ltd. (“9 Xiu”).

                                                                                                         4          On January 4, 2021, this Court granted Plaintiffs leave to serve 9 Xiu by email. ECF No. 59.

                                                                                                         5   Plaintiffs subsequently served 9 Xiu by email on January 8, 2021. ECF No. 60; see also Declaration of

                                                                                                         6   Steven E. Lauridsen (“Lauridsen Decl.”) ¶ 2. The twenty-one-day deadline for 9 Xiu to respond to the

                                                                                                         7   complaint was on January 29, 2021. Fed. R. Civ. P. 12(a)(1)(A)(i). However, 9 Xiu has not filed a response

                                                                                                         8   to the complaint. Lauridsen Decl. ¶ 3. 9 Xiu is neither an infant, an incompetent person, or a person in

                                                                                                         9   military service or otherwise exempted from default judgment under the Servicemembers Civil Relief Act
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   of 1940 (50 U.S.C. App. § 521). Id. ¶ 4.

                                                                                                        11          Accordingly, Plaintiffs respectfully request that the Clerk enter default against Defendant 9 Xiu.

                                                                                                        12

                                                                                                        13   DATED: February 2, 2021                             Tucker Ellis LLP
TUCKER ELLIS LLP




                                                                                                        14

                                                                                                        15                                                       By: /s/Steven E. Lauridsen
                                                                                                                                                                      David J. Steele
                                                                                                        16                                                            Howard A. Kroll
                                                                                                                                                                      Steven E. Lauridsen
                                                                                                        17
                                                                                                                                                                       Attorneys for Plaintiffs,
                                                                                                        18
                                                                                                                                                                       Facebook, Inc. and
                                                                                                        19                                                             Instagram, LLC

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28
                                                                                                                                                                 1
                                                                                                                                                                                    REQUEST FOR ENTRY OF DEFAULT
                                                                                                                                                                                          CASE NO. 4:19-CV-1167-JST
